NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               KENNETH W. CHAKY,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1280
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2936, Judge Mary J. Schoelen.
                ______________________

                Decided: July 18, 2017
                ______________________

    KENNETH W. CHAKY, Raiford, FL, pro se.

    ALEXIS J. ECHOLS, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY; BRIAN D. GRIFFIN, BRYAN
THOMPSON, LARA EILHARDT, Office of General Counsel,
United States Department of Veterans Affairs, Washing-
ton, DC.
2                                          CHAKY   v. SHULKIN



                  ______________________

    Before NEWMAN, O’MALLEY, and STOLL, Circuit Judges.
PER CURIAM.
    Kenneth Chaky (“Chaky”) appeals from a decision of
the United States Court of Appeals for Veterans Claims
(“Veterans Court”). The Veterans Court affirmed a deci-
sion of the Board of Veterans’ Appeals (“Board”) that
there was no clear and unmistakable error in the Board’s
July 1987 decision denying service connection for Chaky’s
back condition. Because we lack jurisdiction to review the
issues Chaky raises in this appeal, we dismiss the appeal.
                      I. BACKGROUND
    Chaky served on active duty in the U.S. Army from
March 1970 to April 1973. Chaky v. McDonald, No. 15-
2936, 2016 U.S. App. Vet. Claims LEXIS 1239, at *1
(2016). During his time in the Army, Chaky served in
Vietnam from October 1970 to May 1971. Id.
    In 1969, Chaky underwent a service entrance exami-
nation, which noted that Chaky had a history of back
trouble. Id. In January 1970, Chaky’s private physician
explained that Chaky had experienced an episode of lower
back pain in April 1967, but that the pain subsided after
bed rest and the use of a back support. Id. X-rays from
that time did not reveal any abnormalities, but Chaky’s
physician rendered a presumptive diagnosis of a herniat-
ed lumbar disc. Id. at *1–2. In February 1970, Chaky
was referred to an orthopedic doctor for an evaluation of
his back. After reviewing Chaky’s reported medical
history, conducting a physical examination, and taking x-
rays of the lumbar spine, the orthopedic doctor concluded
that Chaky “appears to have had an acute lumbosacral
sprain at one time,” but that there was no evidence of a
disability at the time of the examination. Id. at *2.
CHAKY   v. SHULKIN                                      3



    In February 1972, while still in the Army, Chaky
complained of back pain and a history of back problems.
Id. In July 1972, Chaky underwent an examination to
determine whether he could engage in parachute jump-
ing. Id. During the examination, Chaky reported having
a ruptured disc with back and leg pain in the past. Id. A
subsequent orthopedic evaluation revealed: full range of
motion; no tenderness, weakness, or atrophy; and no
pathology noted on x-rays. Id. Based on the results of the
evaluation, Chaky was cleared for parachute jumping
with no restrictions. Id. at *2–3.
    Before his separation from the Army, Chaky under-
went another examination in March 1973. Id. at *3. The
examination indicated that Chaky experienced occasional
back pains. Id. A clinical evaluation, however, revealed
no abnormalities of his spine or musculoskeletal system.
Id.
     In 1987, Chaky submitted a claim in which he assert-
ed that he sustained back injuries during his service in
Vietnam. Chaky’s service medical records do not show
any injuries occurring during his service in Vietnam. Id.
But Chaky testified during a regional office hearing that
he sustained a back injury while jumping out of a helicop-
ter hovering about 15 feet above the ground while carry-
ing about 75 pounds of equipment. Id. Chaky further
testified that he received painkillers from a medic in the
field, but did not seek any treatment for his back until
1974. Id.
    Chaky also submitted testimony from others in sup-
port of his claim. Id. Chaky’s father stated that Chaky,
while still in Vietnam, sent a letter home in which he
mentioned the helicopter jump and his back pain. Id. at
*3–4. Others serving with Chaky also submitted state-
ments. The medic for Chaky’s platoon confirmed that
Chaky carried equipment weighing between 60 and 90
pounds. Id. at *4. The medic also stated that he adminis-
4                                        CHAKY   v. SHULKIN



tered medication for Chaky’s back pain. Id. Another
serviceman corroborated Chaky’s story that his company
had to jump out of a helicopter hovering about 10 to 15
feet above the ground while receiving fire from the enemy.
Id. The serviceman stated, “[i]t was at this time that
[Chaky] very likely injured his back.” Id.
    After Chaky left the Army, but before he sought
treatment for his back in 1974, he suffered an occupation-
al injury. Id. at *3–4. While digging a hole to lay pipes,
Chaky’s back gave out, and he was unable to stand erect.
Id. at *4. Chaky received treatment from a chiropractor.
Id. Records indicate that the chiropractor predicted
Chaky might suffer a future disc problem and experience
continued back pain. Id. at *4–5. Treatment records from
December 1980 to January 1986 confirm that Chaky
received ongoing treatment for his back. Id. at *5.
     After considering this history, the Board issued a de-
cision in July 1987 denying service connection for Chaky’s
back disorder. Id. The Board found that Chaky was not
presumed sound when he entered service because he
suffered a back injury prior to his service in the Army and
the injury was noted at the time of his entry into service.
Id. The Board also found that the medical evidence of
record did not show that Chaky aggravated his preexist-
ing back problems while on active duty in the Army. Id.
The Board noted that Chaky’s service medical records
showed no back pathology, and Chaky’s clinical evalua-
tion before his separation from the Army showed no
abnormalities. After considering this and other evidence,
the Board concluded that the “evidence is not so evenly
balanced as to give rise to a reasonable doubt which could
be resolved in [Chaky’s] favor.” Id. at *6. The Board
therefore determined that Chaky experienced “no increase
in the degree of disablement attributable to the preexist-
ing back disorder during service.” Id.
CHAKY   v. SHULKIN                                       5



    In June 2011, Chaky filed a motion to revise the
Board’s 1987 decision based on clear and unmistakable
error. Id. In a decision issued in April 2015, the Board
denied Chaky’s motion to revise the 1987 decision. Id.
The Board concluded that it might have committed error
in the 1987 decision by not considering 38 C.F.R.
§ 3.306(b)(2)—which states that the “development of
symptomatic manifestations of a preexisting disease or
injury during or proximately following action with the
enemy . . . will establish aggravation of a disability”—but
the Board found that the result would not have been
manifestly different but for any error that may have
occurred. Id.
    On appeal to the Veterans Court, Chaky, while repre-
sented by counsel, argued that the Board erred in its 1987
decision by applying the wrong evidentiary standard and
in concluding that the Board’s failure to apply 38 C.F.R.
§ 3.306(b)(2) in its 1987 decision did not compel the con-
clusion that the result would have been different. Id. at
*11. Chaky also argued that the Board failed to support
its decision with an adequate statement of reasons or
bases. Id. at *12. The Veterans Court found Chaky’s
arguments unpersuasive because the Board determined
that clear and convincing evidence rebutted a finding of
in-service aggravation. Id. The Veterans Court noted
that Chaky failed to demonstrate that the Board’s 2015
decision did not apply the correct law or applied an incor-
rect evidentiary standard to determine that the Board
committed clear and unmistakable error in its 1987
decision. Id. at *13. The Veterans Court concluded that,
although the Board might have applied the incorrect
standard in its 1987 decision, the Board applied the
correct standard in its 2015 decision in finding that clear
and convincing evidence existed in 1987 to rebut the
presumption of service connection for an injury aggravat-
ed in combat. Id. at *13–14.
6                                          CHAKY   v. SHULKIN



   Proceeding pro se, Chaky appeals the Veterans
Court’s decision affirming the Board’s 2015 decision.
                      II. DISCUSSION
    We have limited subject-matter jurisdiction to review
appeals from the Veterans Court. We have jurisdiction to
“review and decide any challenge to the validity of any
statute or regulation or any interpretation thereof . . . and
to interpret constitutional and statutory provisions, to the
extent presented and necessary to a decision.” 38 U.S.C.
§ 7292(c). Unless an appeal presents a constitutional
issue, we cannot review “a challenge to a factual determi-
nation” or “a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2).
    Chaky asserts that the Veterans Court decision “de-
cided the constitutional issue of Due Process” by “misin-
terpreting or ignoring regulations and evidence in the
record.” Appellant’s Informal Br. 1. Chaky also contends
that the following regulations were “ignored or misinter-
preted” in denying service connection to Chaky’s back
condition: 38 C.F.R. §§ 3.304, 3.306, 3.159, and 20.1403.
Suppl. to Appellant’s Informal Br. 1. Chaky argues that a
correct interpretation of these regulations would have
resulted in a finding of service connection for his injury.
Id. Chaky also identifies factual findings that he believes
are not supported by substantial evidence. Id. at 2.
    In his reply brief, Chaky argues that we have jurisdic-
tion to review the Veterans Court decision because it “is
not in accordance with law; deprives [Chaky] of the con-
stitutional equal protection of law; is in violation of a
statutory right; and it is without observance of procedure
required by law.” Appellant’s Informal Reply Br. 2–3.
    Although Chaky tries to frame this case as addressing
a constitutional issue and the interpretation of a statute
or regulation, Chaky’s appeal merely asks us to apply
certain regulations to the facts of his case. Indeed,
CHAKY   v. SHULKIN                                        7



Chaky’s own briefing confirms that this is his true intent.
Chaky asserts that, “[i]f all the evidence of record was
considered, and the regulations applied correctly, the
clear and unmistakable conclusion would have been
service connection.” Suppl. to Appellant’s Informal Br. 3.
In his reply brief, Chaky argues that, “[b]y failing to
properly apply law and regulations to the evidence, [the
Veterans Court’s] decision is not in accordance with law;
deprives [Chaky] of the constitutional equal protection of
law; is in violation of a statutory right; and it is without
observance of procedure required by law.” Appellant’s
Informal Reply Br. 2. He also concludes by stating that
he “prays that this Court apply law and regulations to the
evidence, to determine whether [the Veterans Court] and
[Board] decisions are lawful, and grant a proper and
favorable judgment, ultimately leading to establishment
of service connection.” Id. at 4.
    Chaky’s request that we reapply the relevant law and
regulations to the facts of his case and to conclude this
matter in his favor asks us to reach beyond our jurisdic-
tion. See 38 U.S.C. § 7292(d)(2). Although Chaky charac-
terizes his appeal as raising a constitutional argument, he
merely is arguing the merits of his claim for service
connection, as shown by the statements quoted above. To
the extent he purports to raise constitutional claims, the
claims are constitutional in name only. See Helfer v.
West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). Chaky’s
attempt to frame his appeal “as constitutional in nature
does not confer upon us jurisdiction that we otherwise
lack.” Id.
                     III. CONCLUSION
     For the foregoing reasons, we dismiss Chaky’s appeal
for lack of jurisdiction.
                      DISMISSED
8                       CHAKY   v. SHULKIN



                COSTS
    No costs.